—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1997, which, upon reconsideration, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a flight attendant until he was discharged for allegedly attempting to cheat on the annual examination required by the Federal Aviation Authority. The Unemployment Insurance Appeal Board ruled that claimant had lost his employment under disqualifying circumstances. We affirm. Claimant’s apparent dishonesty in cheating on his examination was sufficient to constitute disqualifying misconduct (see, Matter of Van Hoose [Sweeney], 226 AD2d 797) and was also potentially detrimental to his employer’s interests in that it nullified the examination’s accuracy in assessing whether he possessed the knowledge necessary to perform his job (see, Matter of Bucknor [Hudacs], 205 AD2d 816). In his testimony, claimant denied that he had cheated on the examination and averred that his discharge was the result of discrimination on the part of the employer as well as ill will engendered by claimant’s having reported his supervisor for being intoxicated on the job. The discrepancies between claimant’s testimony and that of the individuals who testified on behalf of the employer, however, raised issues of credibility that lay within the province of the Board to resolve (see, Matter of Di Febbo [Sweeney], 243 AD2d 804). As substantial evidence supports the Board’s decision, it will not be disturbed.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.